 In the Matter of LYNCHBURG FOUNDRY COMPANY, EMPLOYERandPATTERN MAKERS LEAGUE or NORTH AMERICA, DISTRICT NO. 3,A. F. L., PETITIONERCase No. 5-RC-048.-Decided May 6,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeHarold W. Biermann, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'The motion of the Employer and United Steelworkers ofAmerica, C. I. 0., herein called the Intervenor, to dismiss the petitionis hereby denied for the reasons stated in paragraphs 3 and 4.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.The question concerning representation :The Intervenor and the Employer contend that a contractin effectbetween them, covering the employees sought to be represented by thePetitioner,is a barto this proceeding.On June 10, 1947, the Inter-venor and the Employer executed a contractfor a termextending toDecember 31,1948, with provision for automaticrenewalin the absenceof a requestfor termination or modification, given by either party toi At the hearing,the Employer moved to dismiss the petition on the ground that the em-ployees would not in fact be represented by the Petitioner,but by the Lynchburg Associa-tion of the Pattern Makers League, an organization which had been formed after the filingof the petition and which had not complied with the filing requirements of Section 9 (f),(g), and(h) of the Act.As the record does not indicate that the Petitioner will not itselfadequately represent these employees,and as we are administratively advised that theLynchburg Association is in compliance,we hereby affirm the hearing officer's denial ofthis motion.Matter of Lane-WellsCo., 79N. L. R. B.252;Matter of Alabama Brick &Tile Company,80 N. L.R. B. 1365;Matter of Samuel Bonat d Bro.,Inc.,et ai.,81 N. L.R. B. 1249.83 N. L.R. B., No. 62.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other 60 days before -the expiration date.The Intervenor servedtimely notice upon the Employer of its desire to discuss modificationsof the contract.Several bargainingconferencesfollowed, which re-sulted in the formal execution of a new contract on December 27, 1948.The Petitioner filed its petition herein on December 23, 1948.As thefiling of the petition preceded the execution of the current contract, wefind that this contract does not bar a present determination of repre-sentatives.2A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit consisting of all patternmakers and their apprentices at the Employer's Lynchburg, Virginia,plant.The Employer and the Intervenor contend that the unit re-quested by Petitioner is inappropriate, because of the integration ofoperations in the Employer's plant and the long history of collectivebargainingon a plant-wide basis.The Employer manufactures cast iron and gray iron castings of all-types.In its plant three separate rooms are set aside for the patternmakers and their apprentices .3Although the Employer's patternmakers spend the greater part of their time in repairing rather than inmaking patterns, the record discloses that each of the pattern makersis highly skilled, having gone through at least a 4-year period of.ap-prenticeship.The Employer itself conducts a 4-year trainingprogram for apprentices in pattern making, which is approved by theState of Virginia, and in which some of the Employer's journeymenpattern makers received their training.-We find that the pattern makers and their apprentices are an identi-fiable and homogeneous, craft group such _ as, under a long line ° ofBoard decisions, has been granted separate representation notwith-standing their previous inclusion in-a plant-wide unit 4 : In view of the,fact, however, that these employees have been for sometime a part of2Matterof U.S. Rubber Company(Scottsville plant),78 N. .L.R. B. 532;Matter of E. L.Bruce Company,74 N. L.R. B. 1354;Matter ofFrench ManufacturingCompany,72 N. L.R. B. 1467.8 Thereare a fewothercategories,such as pattern changers,patternstorage men, flaskgrinders,and saw filers,employed within the pattern shop under the supervision of the.foreman and assistant foreman who also supervisethe patternmakers and apprentices. ThePetitionerdoes not seek torepresentthese employeesand, as they do not appearto be mem-bersof the patternmakers craft,we shallexclude them.,We reject, however,the Employer's.contentionthat the journeymenpattern makers and their apprentices should not be sep-arated fromthe existing unitbecause oftheir communityof supervisionwith the otheremployees in the pattern shop.SeeMatterof TheBuckeye Steel Castings Company, 75N. L. R. B. 982.4Matter ofJ. I. CaseCompany,81 N. L.R. B. 651;Matter of C. H. Wheeler Manu-facturing Company,81 N. L.R. B., No.131;Matter of GeneralMotorsCorp.,BuickMotorsDivision,79 N. L.R. B. 376;Matter of Schutte and Loerting Co., 79N.L. R. B. 599;Mat-ter of The BabcockdWilcox Company,72 N. L.it. B. 1256. LYNCHBURG FOUNDRY COMPANY417the plant-wide unit, we shall make no final unit determination until wehave ascertained their desires in the election hereinafter directed.Ifa majority vote for the Petitioner, they shall be taken to have indicateda desire to constitute a separate unit.We shall direct an election in the following voting group :All pattern makers and their apprentices at the Employer's Lynch.burg, Virginia plant, excluding all other categories, guards and super-visors as defined in the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by PatternMakers League of North America, District No. 3, A. F. L.because it isnot in compliancewith the filing requirements of Section9 (f), (g), and(h) of the Act.